Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a Successive Approximation Register Analog-to-Digital Converter (SALR ADC) that comprises a switched capacitor array arranged to sample an input signal according to a switch control signal to generate a sampling signal, a buffer arranged to generate a common mode voltage, a comparator arranged to receive the sampling signal and the common mode voltage in order to generate a comparison result, a control logic circuit arranged to generate an output signal according to the comparison result and generate the switch control signal to control the switched capacitor array, however, the prior art fails to teach the control logic circuit further generates an operation control signal to indicate that the SAR ADC operates in a sampling phase or a conversion phase, the buffer adjusts a capacitance of a Miller compensation capacitor inside the buffer according to the operation control signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845